30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joe Dean CRAWFORD, Plaintiff Appellant,v.Azadechehr MOKHTARI;  Housing Opportunities Commission ofMontgomery County, Maryland;  the Circuit Courtfor Montgomery County, Maryland,Defendants Appellees.
No. 94-1354.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 3, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA-93-1908-PJM).
Joe D. Crawford, appellant Pro Se.
John F. McCabe, Jr., Kenneth B. Tecler, Chen, Walsh, Tecler & McCabe, Rockville, MD, for appellees.
D.Md.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his federal complaint.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Crawford v. Mokhtari, No. CA-93-1908-PJM (D. Md. Feb. 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Because Crawford's appeal is without merit, we deny his motions for injunctions, consolidation, and for the appointment of counsel